DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The CROSS-REFERENCE TO RELATED APPLICATIONS recites application 16/966,833 which has since been issued as a patent. As such, the patent number should be cited here.
The disclosure is objected to because of the following informalities: the disclosure contains a typographical error.  Paragraphs [0044] recites “However, when the hydrogen chloride (HCl) gas may directly be injected through the gas injection part 300” which is not clear.  
Appropriate correction is required.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first gas supply part configured to supply a first gas and a second gas supply part configured to supply a second gas in claim 1, both appearing to correspond to gas container or sources and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR 20130142972, machine translation referenced herein), and further in view of Lee et al. (US 2017/0087602).
Regarding Claim 1:  Lim teaches a chamber cleaning apparatus comprising:
a first gas supply part (Fig. 2, element 150) configured to supply a first gas;
a second gas supply part (element 160) configured to supply a second gas;
a gas injection part (element 140) installed inside a chamber (element 110) and comprising a first gas supply path (element 238) for supplying the first gas and a second gas supply path (element 133) for supplying the second gas, the first and second gas supply paths being separately formed; and
a power supply part (element 170) connected to the gas injection part and configured to apply power to the gas injection part.
Lim does not expressly disclose a control unit configured to control the gas injection part and the power supply part to generate a reaction gas by activating the first gas and the second gas and reacting the first and second gases with each other. However, Lee teaches a similar chamber cleaning apparatus comprising a control unit to control a gas injection part and a power applying unit to generate a reaction gas for etching a byproduct inside the chamber by activating the first gas and the second gas and reacting the first gas and eh second gas with each other [0056, 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim with a control unit to control the gas injection part and the power supply part to generate the reaction gas in order to efficiently clean the chamber, as suggested by Lee. 
Regarding Claim 5: Lim and Lee teach the elements of Claim 1 as discussed above.  Lim further teaches that the gas injection part comprises:
a plurality of first electrodes (Fig. 2, element PE) provided to be arranged along an injection surface; and
second electrodes (elements GE) provided on the periphery of the first electrodes so as to be spaced apart from the first electrodes, wherein
the power supply part applies power to at least one of the first electrode and the second electrode (pg. 4, third full paragraph).
Regarding Claim 6:  Lim and Lee teach the elements of Claim 5 as discussed above.  Lim further teaches that the first gas supply path is provided to pass through the first electrodes, and the second gas supply path is provided so as to be connected to separation spaces between the first electrode and the second electrode (pg. 4, fifth full paragraph; Fig. 5).
Regarding Claim 7:  Lim and Lee teach the elements of Claim 1 as discussed above.  Lee is cited for teaching a control unit to control the gas injection, and further teaches controlling the supply amounts of the first gas and the second gas according to types of the first gas, second gas, and the reaction gas [0059].

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR 20130142972, machine translation referenced herein) and Lee et al. (US 2017/0087602) as applied to Claim 1, and further in view of Ha et al. (US 2018/074869).
Regarding Claims 2 and 3:  Lim and Lee teach the elements of Claim 1 as discussed above.  Lim further teaches that the gas injection part comprises:
an upper frame (element 230) installed inside the chamber; and
a lower frame (element 210) installed to be spaced downward from the upper frame.
Lim does not expressly disclose a heating means installed inside the upper or lower frame.  However, Ha teaches a similar substrate processing apparatus comprising a heating means (Fig. 1, elements 810, 910) installed within a gas injection part (element 530) so as to be split in plurality for the purpose of heating the chamber. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim and Lee with a heating unit to heat the chamber, as suggested by Ha.
Regarding Claim 4:  The prior art teach the elements of Claim 2 as discussed above. Lim does not expressly disclose a cooling means installed inside the upper or lower frame.  However, Ha further teaches a cooling means (element 820) installed in the gas injection part for controlling the temperature of the process chamber.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim and Lee with a cooling means to control the process chamber temperature, as suggested by Ha.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (KR 20130142972, machine translation referenced herein) and Lee et al. (US 2017/0087602) as applied to Claim 1, and further in view of Beck (US 2011/0223710).
Regarding Claim 8:  Lim and Lee teach the elements of Claim 1 as discussed above.  Lim does not expressly disclose the apparatus further comprises an oxygen-containing gas, wherein the gas injection part supplies the oxygen-containing gas into the chamber through the first or second gas supply.  However, Beck teaches a similar substrate processing apparatus comprising an oxygen-containing gas supply to supply oxygen-containing gas as one of two reactive gases into the processing chamber for cleaning [0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lim and Lee with an oxygen-containing gas supply part to supply oxygen-containing gas through at least one of the first or second gas supply paths to facilitate cleaning of the chamber, as suggested by Beck.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714